ULTIMUS Your Fund Matters April 13, 2012 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: The First Western Funds Trust Ladies and Gentlemen: On behalf of The First Western Funds Trust, we hereby file, pursuant to the Securities Act of 1933 and the Investment Company Act of 1940, the Trust's registration statement on Form N-1A. Please contact the undersigned at (513) 587-3406 with your comments on this filing. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Vice President
